DISMISS and Opinion Filed June 28, 2022




                                     S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                 No. 05-22-00144-CV

       MICHAEL ANTONELLI AND DNA HEALTH, LLC, Appellant
                            V.
                 BIOTE MEDICAL, LLC, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-16103

                           MEMORANDUM OPINION
                      Before Justices Myers, Carlyle, and Goldstein
                              Opinion by Justice Goldstein
      Before the Court is the parties’ joint motion to dismiss the appeal as they have

settled their differences. We grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1).



                                             /Bonnie Lee Goldstein/
                                             BONNIE LEE GOLDSTEIN
                                             JUSTICE

220114F.P05
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                 JUDGMENT

MICHAEL ANTONELLI AND                     On Appeal from the 68th Judicial
DNA HEALTH, LLC, Appellants               District Court, Dallas County, Texas
                                          Trial Court Cause No. DC-21-16103.
No. 05-22-00144-CV        V.              Opinion delivered by Justice
                                          Goldstein. Justices Myers and
BIOTE MEDICAL, LLC, Appellee              Carlyle participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    Subject to any agreement between the parties, it is ORDERED that appellee
BIOTE MEDICAL, LLC recover its costs of this appeal from appellants MICHAEL
ANTONELLI AND DNA HEALTH, LLC.


Judgment entered June 28, 2022




                                    –2–